On Rehearing.
In response to the appellees’ motion for rehearing, we modify our original opinion in the following respects: We overrule the appellant’s assignment and proposition to the effect that the court improperly placed on the defendant the burden of proof on the issue of unavoidable accident. A re-examination of the' record1 in the light of the motion for rehearing discloses that, although the burden was misplaced on the issue, the defendant was responsible therefor. The bill of exception approved by the court certifies that the defendant’s attorneys dictated that portion of the charge. In this situation the error should be regarded as invited. Stark v. R. B. George Mach. Co. (Tex. Civ. App.) 41 S.W.(2d) 1023, 1028 (7); Texas Mexican Ry. Co. v. Canales (Tex. Civ. App.) 299 S. W. 668; T. & P. Ry. Co. v. Gibson (Tex. Com. App.) 288 S. W. 823: Tex. Jur. vol. 3, p. 1031, § 731.
Formerly we sustained fee assignments and propositions complaining that the court erred in not submitting issue 30, the same being the issue of proximate cause, after the jury had answered question 29 to the effect that a person of ordinary prudence riding in the automobile with Robert Baker would not have failed to object to the manner and method in which the automobile was being operated. The contention is that questions 29 and 30 and their possible answers became immaterial, as the jury, in answer to numerous other issues, acquitted the driver, Baker, of negligence in every respect ire so far as the manner and method of his driving the car was concerned. In other words, it is the contention of appellees that, because one group of questions and answers accounted for the injury on the theory of the defendant’s negligence, and another group acquitted Baker, the driver, of any negligence based on “manner and method” of his driving, it became unnecessary and immaterial to have the jury pass upon the issue of proximate cause which logically followed the jury’s answer to said issue No. 29. In a sense the contention seems plausible, but there are other convincing reasons, as explained in our original opinion, why this view cannot be adopted. In submitting a case on special issues, both parties are entitled to their theories of the case under the facts constituting the cause of action on one hand, and the matters of defense on the other, affirmatively submitted for determination to the jury. Fox v. Dallas Hotel Co., 111 Tex. 461, 240 S. W. 517; Colorado & S. Ry. Co. v. Rowe (Tex. Com. App.) 238 S. W. 908; Oilbelt Motor Co. v. Hinton (Tex. Civ. App.) 11 S.W. (2d) 338.
The appellees’ contention, it seems to us, would deny the defendant this right on the issue of proximate cause, at least.
We desire to restate our views on the appellant’s contention that the court’s definition of “natural and continuous sequence” was erroneous. As there said, we still think the definition that “natural and continuous sequence means an act which ordinarily follows, the result of which may be reasonably anticipated from it,” fails of being a definition of that term. The words are of such usual and ordinary significance that the term as such is difficult to define. That is, its meaning is so evident that any attempt to render it clearer tends to darken the meaning rather than clarify the expression. It is like trying to define the term “definition.”
The appellant in its brief complains of the insufficiency of the definition, and states, “Though there are numerous eases in this state that hold that a failure to define this phrase upon request presents reversible error, there are none, so far as we are able to find, that have ever given us a definition thereof.” It is to be regretted that none of these eases so holding has been cited by 'the appellant. However, we find one bearing out the appellant’s contention. It is Lone Star Gas Company v. Haire (Tex. Civ. App.) 41 S. W.(2d) 424, published sinc-e appellant’s brief was prepared, and is an opinion by the Fort Worth court. It is there held that the phrase “natural, continuous and unbroken sequence” *159is such “legal term” that a definition thereof should have been given by the court under the requirement of article 21S9, R. S.
On the other hand, we find in the case of Rio Bravo Oil Company v. Matthews (Tex. Civ. App.) 20 S.W.(2d) 342, in an opinion by the Beaumont court, it was held that the trial court did not err in refusing to define the term “natural and continuous sequence.” That court considered them to be ordinary words of simple meaning which it was unnecessary to define under said statute. We are not informed whether writ of error was applied for in either case. These are the only cases we have been able to find dealing directly with the point. In keeping with this court’s views that the rule requiring definitions of legal terms should not be unnecessarily extended, we express a preference for the holding which declares it unnecessary for the court to define “natural and continuous sequence.” The words have a plain and simple meaning.
Although it was unnecessary for the court to define said term, nevertheless we are of the opinion that the purported definition did not operate to the prejudice of the appellant on the grounds contended for by it. If the words submitted as a definition placed a burden on either party, it was upon the appellee rather than upon the appellant.
While the opinions in the Kellogg, Bigham & Seale Cases are very enlightening on the question of proximate cause, as well as other phases of negligence, those authorities are not cited as defining “natural and continuous sequence,” and are referred to merely as throwing light in a collateral way upon the true meaning of the term in question.
In other respects, we think that the former opinion correctly disposes of the questions raised, and the motion for rehearing is overruled.